EXHIBIT 10.3

 

IRVINE SENSORS CORP.

 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

This Amended and Restated Consulting Agreement (this “Agreement”) is entered
into as of August 10, 2005 by and between Irvine Sensors Corporation (the
“Company”), and CTC Aero, LLC, a limited liability company (“CTC”) and Chris
Toffales, the manager of CTC (“Toffales”). CTC and Toffales are sometimes
collectively referred to herein as the “Consultant.”

 

RECITALS

 

1. Consultant has expertise in the area of the Company’s business and is willing
to provide consulting services to the Company.

 

2. The Company is willing to engage Consultant as an independent contractor, and
not as an employee, on the terms and conditions set forth herein.

 

3. This Agreement is intended to amend and restate in its entirety that certain
Consulting Agreement dated May 9, 2005 between the Company and Consultant (the
“Original Agreement”).

 

AGREEMENT

 

In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:

 

1. Engagement.

 

(a) The Company hereby engages Consultant to render, as an independent
contractor, the consulting services described in Exhibit A hereto and such other
services as may be agreed to in writing by the Company and Consultant from time
to time.

 

(b) Consultant hereby accepts the engagement to provide consulting services to
the Company on the terms and conditions set forth herein.

 

2. Term. This Agreement will be effective from April 1, 2005, and unless
modified by the mutual written agreement of the parties, shall continue until
April 1, 2006. Company may terminate this Agreement upon 120 days prior written
notice to Consultant. Consultant may terminate this Agreement upon 60 days
written notice to Company.

 

3. Compensation.

 

(a) In consideration of the services to be performed by Consultant, the Company
agrees to pay Consultant in the manner and at the rates set forth in Exhibit A.

 

(b) The Company shall reimburse all out-of-pocket, reasonable and itemized
business expenses directly incurred by Consultant and directly related to
services conducted pursuant to this Agreement, provided however, that any
expense greater than $5,000 must be approved by the CEO or CFO of the Company in
writing or by email in advance of being incurred.



--------------------------------------------------------------------------------

4. Consultant’s Business Activities.

 

(a) During the term of this Agreement, Consultant will engage in no business or
other activities, which are or may be directly competitive with the business
activities of the Company without obtaining the prior written consent of the
Company.

 

(b) It is anticipated that the Consultant shall devote five (5) days per month
to the business and the activities set forth in Section 1(a) of Exhibit A and
shall be compensated as set forth in Exhibit A.

 

(c) Consultant shall keep and periodically provide to the Company a log
describing the work activities performed by and hours of Consultant.

 

5. Confidential Information and Assignments. Consultant is simultaneously
executing a Confidential Information and Invention Assignment Agreement for
Consultants in the form of Exhibit B (the “Confidential Information and
Invention Assignment Agreement”). The obligations under the Confidential
Information and Invention Assignment Agreement shall survive termination of this
Agreement for any reason.

 

6. Interference with the Company’s Business.

 

(a) Notwithstanding any other provision of this Agreement, for a period of one
year after termination of this Agreement, Consultant shall not, directly or
indirectly, employ, solicit for employment, or advise or recommend to any other
person that such other person employ or solicit for employment, any person
employed or under contract (whether as a consultant, employee or otherwise) by
or to the Company during the period of such person’s association with the
Company and one year thereafter.

 

(b) Notwithstanding any other provision of this Agreement, and to the fullest
extent permitted by law, for a period of one year after termination of this
Agreement, Consultant shall not, directly or indirectly, solicit any clients or
customers of the Company. Consultant agrees that such solicitation would
necessarily involve disclosure or use of confidential information in breach of
the Confidential Information and Invention Assignment Agreement.

 

7. Representations and Warranties. Consultant represents and warrants (i) that
Consultant has no obligations, legal or otherwise, inconsistent with the terms
of this Agreement or with Consultant’s undertaking this relationship with the
Company, (ii) that the performance of the services called for by this Agreement
do not and will not violate any applicable law, rule or regulation or any
proprietary or other right of any third party, (iii) that Consultant will not
use in the performance of his responsibilities under this Agreement any
confidential information or trade secrets of any other person or entity and (iv)
that Consultant has not entered into or will enter into any agreement (whether
oral or written) in conflict with this Agreement.

 

8. Indemnification. Consultant hereby indemnifies and agrees to defend and hold
harmless the Company from and against any and all claims, demands and actions,
and any liabilities, damages or expenses resulting therefrom, including court
costs and reasonable attorneys’ fees, arising out of or relating to the services
performed by Consultant under this Agreement or the representations and
warranties made by Consultant pursuant to paragraph 7 hereof. Consultant’s
obligations under this paragraph 8 hereof shall survive the termination, for any
reason, of this Agreement.

 

9. Attorney’s Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to litigation
to enforce this Agreement, the party or parties prevailing in such litigation
shall be entitled, in addition to such other relief as may be granted, to
recover its or their reasonable attorneys’ fees and costs in such litigation
from the party or parties against whom enforcement was sought.



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties hereto with respect to its subject matter and
supersedes in its entirety the Original Agreement and any other prior or
contemporaneous written or oral agreements, representations or warranties
between them respecting the subject matter hereof.

 

11. Amendment. This Agreement may be amended only by a writing signed by
Consultant and by an executive officer of the Company or by a representative of
the Company duly authorized by the Company’s Board of Directors.

 

12. Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, the remainder of this Agreement and such term, provision, covenant or
condition as applied to other persons, places and circumstances shall remain in
full force and effect.

 

13. Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successors), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

 

14. Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an executive officer of the Company or other person duly
authorized by the Board of Directors of the Company.

 

15. Remedy for Breach. The parties hereto agree that, in the event of breach or
threatened breach of this Agreement, the damage or imminent damage to the value
and the goodwill of the Company’s business will be inestimable, and that
therefore any remedy at law or in damages shall be inadequate. Accordingly, the
parties hereto agree that the Company shall be entitled to injunctive relief
against Consultant in the event of any breach or threatened breach by
Consultant, in addition to any other relief (including damages and the right of
the Company to stop payments hereunder which is hereby granted) available to the
Company under this Agreement or under law.

 

16. Agreement to Perform Necessary Acts. Consultant agrees to perform any
further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.

 

17. Assignment. This Agreement may not be assigned by Consultant without the
Company’s prior written consent. This Agreement may be assigned by the Company
in connection with a merger of the Company, the sale of all or substantially all
of the Company’s assets, and in other instances approved by the Consultant,
which approval shall not be unreasonably withheld or delayed.

 

18. Compliance with Law. In connection with his services rendered hereunder,
Consultant agrees to abide by all applicable federal, state, and local laws,
ordinances and regulations.

 

19. Independent Contractor. The relationship between Consultant and the Company
is that of independent contractor under a “work for hire” arrangement. All work
product developed by Consultant shall be deemed owned and assigned to Company.
This Agreement is not authority for Consultant to act for the Company as its
agent or make commitments for the Company. Consultant will not be eligible for
any employee benefits, nor will the company make deductions from fees to the
consultant for taxes, insurance, bonds or the like. Consultant retains the
discretion in performing the tasks assigned, within the scope of work specified.



--------------------------------------------------------------------------------

20. Taxes. Consultant agrees to pay all appropriate local, state and federal
taxes as a result fees paid under this Agreement. The Company shall supply the
1099 misc documents with fee’s paid. Expenses will be excluded from the 1099
misc. form. The Company agrees to deduct these expenses as business expenses.

 

21. Governing Law. This Agreement shall be construed in accordance with, and all
actions arising hereunder shall be governed by, the laws of the State of
California.

 

22. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
and received by the party to be notified (i) upon personal delivery to the party
to be notified; (ii) three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iii) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All such
notices shall be sent to the parties hereto at the addresses below or at such
other address as such party may provide in writing to the other parties hereto
in accordance with this Section 22:

 

If to the Company:

Irvine Sensors Corporation

3001 Redhill Avenue, Building #4

Costa Mesa, CA 92626

Attention: Chief Executive Officer

 

If to Consultant:

Chris Toffales

Irvine Sensors Corporation

3001 Redhill Avenue, Building #4

Costa Mesa, CA 92626

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Company

     

Consultant

IRVINE SENSORS CORPORATION

     

CTC AERO, LLC

By:  

/s/ John J. Stuart, Jr.

      By:  

/s/ Chris Toffales

   

John J. Stuart, Jr., CFO

     

Chris Toffales, Manager

           

/s/ Chris Toffales

           

Chris Toffales



--------------------------------------------------------------------------------

 

Exhibit A

 

  1. Description of Services to be Rendered

 

(a) Consultant will provide strategic planning and business development support.
Statement of work for such consulting services will be provided by John Carson.

 

(b) Consultant will also provide leadership, negotiation, financing and
analytical services for potential acquisition activities of the Company as
agreed upon with the Company’s CEO and CFO.

 

  2. Compensation

 

(a) It is anticipated that Toffales will work with Irvine Sensors approximately
5 days per month in the provisions of services identified in 1(a) above. In
consideration of the services contemplated herein, CTC shall bill at the rate of
$15,000.00 per month. If Toffales provides more than or less than 5 days of
service per month, CTC shall roll forward to the days to the next month.

 

(b) CTC will be compensated for services as contemplated by 1(b) above only in
the event of a successful acquisition by the Company or any of its subsidiaries
of all or substantially all of the assets or stock of another entity or upon the
merger of the Company or its subsidiary with another entity (an “Acquisition”)
as a result of an introduction of such Acquisition by Consultant. At the close
of such an Acquisition, CTC will earn a success fee equal to 5% of the total
purchase price paid by the Company for the Acquisition, not including the
success fee itself, subject to the limitation that the success fee shall not
exceed $500,000 and will not be less than $150,000, unless a written exception
to such success fee schedule is agreed to by both parties prior to initiation of
formal due diligence with respect to a given acquisition target.



--------------------------------------------------------------------------------

 

Exhibit B

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

FOR CONSULTANT

 

This CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (the
“Agreement”) is made between Irvine Sensors Corporation, a Delaware corporation
(the “Company”) and the CTC Aero, LLC, a limited liability company (“CTC”) and
Chris Toffales, the manager of CTC (“Toffales”). CTC and Toffales are sometimes
collectively referred to herein as the “Consultant.”

 

In consideration of my relationship with the Company (which for purposes of this
Agreement shall be deemed to include any subsidiaries or Affiliates* of the
Company), the receipt of confidential information while associated with the
Company, and other good and valuable consideration, I, the undersigned
individual, agree that:

 

1. Term of Agreement. This Agreement shall continue in full force and effect for
the duration of my relationship with the Company and shall continue thereafter
until terminated through a written instrument signed by both parties.

 

2. Confidentiality.

 

(a) Definitions. “Proprietary Information” is all information and any idea
whatever form, tangible or intangible, pertaining in any manner to the business
of the Company, or any of its Affiliates, or its employees, clients,
consultants, or business associates, which was produced by any employee or
consultant of the Company in the course of his or her employment or consulting
relationship or otherwise produced or acquired by or on behalf of the Company.
All Proprietary Information not generally known outside of the Company’s
organization, and all Proprietary Information so known only through improper
means, shall be deemed “Confidential Information.” By example and without
limiting the foregoing definition, Proprietary and Confidential Information
shall include, but not be limited to:

 

(1) formulas, research and development techniques, processes, trade secrets,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results, and research projects;

 

(2) information about costs, profits, markets, sales, contracts and lists of
customers, and distributors;

 

(3) business, marketing, and strategic plans;

 

(4) forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements; and

 

(5) employee personnel files and compensation information.

 

Confidential Information is to be broadly defined, and includes all information
that has or could have commercial value or other utility in the business in
which the Company is engaged or contemplates engaging, and all information of
which the unauthorized disclosure could be

--------------------------------------------------------------------------------

* For purposes of this Agreement, “Affiliate” shall mean any person or entity
that shall directly or indirectly controls, is controlled by, or is under common
control with the Company.



--------------------------------------------------------------------------------

detrimental to the interests of the Company, whether or not such information is
identified as Confidential Information by the Company.

 

(b) Existence of Confidential Information. The Company owns and has developed
and compiled, and will develop and compile, certain trade secrets, proprietary
techniques and other Confidential Information which have great value to its
business. This Confidential Information includes not only information disclosed
by the Company to me, but also information developed or learned by me during the
course of my relationship with the Company.

 

(c) Protection of Confidential Information. I will not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any third party,
other than in my assigned duties and for the benefit of the Company, any of the
Company’s Confidential Information, either during or after my relationship with
the Company. In the event I desire to publish the results of my work for the
Company through literature or speeches, I will submit such literature or
speeches to the President of the Company at least 10 days before dissemination
of such information for a determination of whether such disclosure may alter
trade secret status, may be prejudicial to the interests of the Company, or may
constitute an invasion of its privacy. I agree not to publish, disclose or
otherwise disseminate such information without prior written approval of the
President of the Company. I acknowledge that I am aware that the unauthorized
disclosure of Confidential Information of the Company may be highly prejudicial
to its interests, an invasion of privacy, and an improper disclosure of trade
secrets.

 

(d) Delivery of Confidential Information. Upon request or when my relationship
with the Company terminates, I will immediately deliver to the Company all
copies of any and all materials and writings received from, created for, or
belonging to the Company including, but not limited to, those which relate to or
contain Confidential Information.

 

(e) Location and Reproduction. I shall maintain at my workplace only such
Confidential Information as I have a current “need to know.” I shall return to
the appropriate person or location or otherwise properly dispose of Confidential
Information once that need to know no longer exists. I shall not make copies of
or otherwise reproduce Confidential Information unless there is a legitimate
business need of the Company for reproduction.

 

(f) Prior Actions and Knowledge. I represent and warrant that from the time of
my first contact with the Company I held in strict confidence all Confidential
Information and have not disclosed any Confidential Information, directly or
indirectly, to anyone outside the Company, or used, copied, published, or
summarized any Confidential information, except to the extent otherwise
permitted in this Agreement.

 

(g) Third-Party Information. I acknowledge that the Company has received and in
the future will receive from third parties their confidential information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. I agree that I will
at all times hold all such confidential information in the strictest confidence
and not to disclose or use it, except as necessary to perform my obligations
hereunder and as is consistent with the Company’s agreement with such third
parties.

 

(h) Third Parties. I represent that my relationship with the Company does not
and will not breach any agreements with or duties to a former employer or any
other third party. I will not disclose to the Company or use on its behalf any
confidential information belonging to others and I will not bring onto the
premises of the Company any confidential information belonging to any such party
unless consented to in writing by such party.



--------------------------------------------------------------------------------

3. Proprietary Rights, Inventions and New Ideas.

 

(a) Definition. The term “Subject Ideas or Inventions” includes any and all
ideas, processes, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable works products, marketing and
business ideas, and all improvements, know-how, data, rights, and claims related
to the foregoing that, whether or not patentable, which are conceived, developed
or created which: (1) relate to the Company’s current or contemplated business;
(2) relate to the Company’s actual or demonstrably anticipated research or
development; (3) result from any work performed by me for the Company; (4)
involve the use of the Company’s equipment, supplies, facilities or trade
secrets; (5) result from or are suggested by any work done by the Company or at
the Company’s request, or any projects specifically assigned to me; or (6)
result from my access to any of the Company’s memoranda, notes, records,
drawings, sketches, models, maps, customer lists, research results, data,
formulae, specifications, inventions, processes, equipment or other materials
(collectively, “Company Materials”).

 

(b) Company Ownership. All right, title and interest in and to all Subject Ideas
and Inventions, including but not limited to all registrable and patent rights
which may subsist therein, shall be held and owned solely by the Company, and
where applicable, all Subject Ideas and Inventions shall be considered works
made for hire. I shall mark all Subject Ideas and Inventions with the Company’s
copyright or other proprietary notice as directed by the Company and shall take
all actions deemed necessary by the Company to protect the Company’s rights
therein. In the event that the Subject Ideas and Inventions shall be deemed not
to constitute works made for hire, or in the event that I should otherwise, by
operation of law, be deemed to retain any rights (whether moral rights or
otherwise) to any Subject Ideas and Inventions, I agree to assign to the
Company, without further consideration, my entire right, title and interest in
and to each and every such Subject Idea and Invention.

 

(c) Disclosure. I agree to disclose promptly to the Company full details of any
and all Subject Ideas and Inventions.

 

(d) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Subject Ideas and Inventions and their development made
by me (solely or jointly with others) during the term of my relationship with
the Company. These records will be in the form of notes, sketches, drawings, and
any other format that may be specified by the Company. These records will be
available to and remain the sole property of the Company at all times.

 

(e) Determination of Subject Ideas and Inventions. I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer hardware or software, original work of
authorship, design, formula, discovery, patent, copyright, product, and all
improvements, know-how, rights, and claims related to the foregoing
(“Intellectual Property”), that I do not believe to be a Subject Idea or
Invention, but that is conceived, developed, or reduced to practice by the
Company (alone by me or with others) during my relationship with the Company and
for one (1) year thereafter, shall be disclosed promptly by me to the Company.
The Company shall examine such information to determine if in fact the
Intellectual Property is a Subject Idea or Invention subject to this Agreement.

 

(f) Access. Because of the difficulty of establishing when any Subject Ideas or
Inventions are first conceived by me, or whether it results from my access to
Confidential Information or Company Materials, I agree that any Subject Idea and
Invention shall, among other circumstances, be deemed to have resulted from my
access to Company Materials if: (1) it grew out of or resulted from my work with
the Company or is related to the business of the Company, and (2) it is made,
used, sold, exploited or reduced to practice, or an application for patent,
trademark, copyright or other proprietary protection is filed thereon, by me or
with my significant aid, within one year after termination of my relationship
with the Company.



--------------------------------------------------------------------------------

(g) Assistance. I further agree to assist the Company in every proper way (but
at the Company’s expense) to obtain and from time to time enforce patents,
copyrights or other rights or registrations on said Subject Ideas and Inventions
in any and all countries, and to that end will execute all documents necessary:

 

(1) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

(2) to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection; and

 

(3) to cooperate with the Company (but at the Company’s expense) in any
enforcement or infringement proceeding on such letters patent, copyright or
other analogous protection.

 

(h) Authorization to Company. In the event the Company is unable, after
reasonable effort, to secure my signature on any patent, copyright or other
analogous protection relating to a Subject Idea and Invention, whether because
of my physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and on my behalf and
stead to execute and file any such application, applications or other documents
and to do all other lawfully permitted acts to further the prosecution,
issuance, and enforcement of letters patent, copyright or other analogous rights
or protections thereon with the same legal force and effect as if executed by
me. My obligation to assist the Company in obtaining and enforcing patents and
copyrights for Subject Ideas and Inventions in any and all countries shall
continue beyond the termination of my relationship with the Company, but the
Company shall compensate me at a reasonable rate after such termination for time
actually spent by me at the Company’s request on such assistance.

 

(i) Acknowledgement. I acknowledge that there are no currently existing ideas,
processes, inventions, discoveries, marketing or business ideas or improvements
which I desire to exclude from the operation of this Agreement. To the best of
my knowledge, there is no other contract to assign inventions, trademarks,
copyrights, ideas, processes, discoveries or other intellectual property that is
now in existence between me and any other person (including any business or
governmental entity).

 

(j) No Use of Name. I shall not at any time use the Company’s name or any the
Company trademark(s) or trade name(s) in any advertising or publicity without
the prior written consent of the Company.

 

4. Competitive Activity.

 

(a) Acknowledgment. I acknowledge that the pursuit of the activities forbidden
by Section 4(b) below would necessarily involve the use, disclosure or
misappropriation of Confidential Information.

 

(b) Prohibited Activity. To prevent the above-described disclosure,
misappropriation and breach, I agree that during my relationship and for a
period of one (1) year thereafter, without the Company’s express written
consent, I shall not, directly or indirectly, (i) employ, solicit for
employment, or recommend for employment any person employed by the Company (or
any Affiliate); and (ii) engage in any present or contemplated business activity
that is or may be competitive with the Company (or any Affiliate) in any state
where the Company conducts its



--------------------------------------------------------------------------------

business, unless I can prove that any action taken in contravention of this
subsection (ii) was done without the use in any way of Confidential Information.

 

5. Representations and Warranties. I represent and warrant (i) that I have no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with my undertaking a relationship with the Company; (ii) that the
performance of the services called for by this Agreement do not and will not
violate any applicable law, rule or regulation or any proprietary or other right
of any third party; (iii) that I will not use in the performance of my
responsibilities for the Company any confidential information or trade secrets
of any other person or entity; and (iv) that I have not entered into or will
enter into any agreement (whether oral or written) in conflict with this
Agreement.

 

6. Termination Obligations.

 

(a) Upon the termination of my relationship with the Company or promptly upon
the Company’s request, I shall surrender to the Company all equipment, tangible
Proprietary Information, documents, books, notebooks, records, reports, notes,
memoranda, drawings, sketches, models, maps, contracts, lists, computer disks
(and other computer-generated files and data), any other data and records of any
kind, and copies thereof (collectively, “Company Records”), created on any
medium and furnished to, obtained by, or prepared by myself in the course of or
incident to my relationship with the Company, that are in my possession or under
my control.

 

(b) My representations, warranties, and obligations contained in this Agreement
shall survive the termination of my relationship with the Company.

 

(c) Following any termination of my relationship with the Company, I will fully
cooperate with the Company in all matters relating to my continuing obligations
under this Agreement.

 

(d) I hereby grant consent to notification by the Company to any of my future
employers or companies I consult with about my rights and obligations under this
Agreement.

 

(e) Upon termination of my relationship with the Company, I will execute a
Certificate acknowledging compliance with this Agreement in the form reasonably
requested by the Company.

 

7. Injunctive Relief. I acknowledge that my failure to carry out any obligation
under this Agreement, or a breach by me of any provision herein, will constitute
immediate and irreparable damage to the Company, which cannot be fully and
adequately compensated in money damages and which will warrant preliminary and
other injunctive relief, an order for specific performance, and other equitable
relief. I further agree that no bond or other security shall be required in
obtaining such equitable relief and I hereby consent to the issuance of such
injunction and to the ordering of specific performance. I also understand that
other action may be taken and remedies enforced against me.

 

8. Modification. No modification of this Agreement shall be valid unless made in
writing and signed by both parties.



--------------------------------------------------------------------------------

9. Binding Effect. This Agreement shall be binding upon me, my heirs, executors,
assigns and administrators and is for the benefit of the Company and its
successors and assigns.

 

10. Governing Law. This Agreement shall be construed in accordance with, and all
actions arising under or in connection therewith shall be governed by, the
internal laws of the State of California (without reference to conflict of law
principles).

 

11. Integration. This Agreement sets forth the parties’ mutual rights and
obligations with respect to proprietary information, prohibited competition, and
intellectual property. It is intended to be the final, complete, and exclusive
statement of the terms of the parties’ agreements regarding these subjects. This
Agreement supersedes all other prior and contemporaneous agreements and
statements on these subjects, and it may not be contradicted by evidence of any
prior or contemporaneous statements or agreements. To the extent that the
practices, policies, or procedures of the Company, now or in the future, apply
to myself and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control unless changed in writing by the Company.

 

12. Not Employment. This Agreement is not an employment agreement as I am an
independent consultant. I understand that the Company may terminate my
association with it at any time, with or without cause, subject to the terms of
any separate written consulting agreement executed by a duly authorized officer
of the Company.

 

13. Construction. This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party. By way of example and
not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.

 

14. Attorneys’ Fees. Should either I or the Company, or any heir, personal
representative, successor or permitted assign of either party, resort to legal
proceedings to enforce this Agreement, the prevailing party (as defined in
California statutory law) in such legal proceeding shall be awarded, in addition
to such other relief as may be granted, attorneys’ fees and costs incurred in
connection with such proceeding.

 

15. Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

 

16. Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either the Company or me
(or by that party’s successor), whether pursuant hereto, to any other agreement,
or to law, shall not preclude or waive that party’s right to exercise any or all
other rights and remedies. This Agreement will inure to the benefit of the
Company and its successors and assigns.

 

17. Nonwaiver. The failure of either the Company or me, whether purposeful or
otherwise, to exercise in any instance any right, power or privilege under this
Agreement or under law shall not constitute a waiver of any other right, power
or privilege, nor of the same right, power or privilege in any other instance.
Any waiver by the Company or by me must be in writing and signed by either
myself, if I am seeking to waive any of my rights under this Agreement, or by an
officer of the Company (other than me) or some other person duly authorized by
the Company.

 

18. Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if it is in
writing, and if and when it is



--------------------------------------------------------------------------------

hand delivered or sent by regular mail, with postage prepaid, to my residence
(as noted in the Company’s records), or to the Company’s principal office, as
the case may be.

 

19. Agreement to Perform Necessary Acts. I agree to perform any further acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement.

 

20. Assignment. This Agreement may not be assigned without the Company’s prior
written consent.

 

21. Compliance with Law. I agree to abide by all federal, state, and local laws,
ordinances and regulations.

 

22. Acknowledgment. I acknowledge that I have had the opportunity to consult
legal counsel in regard to this Agreement, that I have read and understand this
Agreement, that I am fully aware of its legal effect, and that I have entered
into it freely and voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below.

 

CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
CONSULTANT’S RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY THE CONSULTANT
MAY DEVELOP.

 

Consultant

CTC AERO, LLC

By:  

/s/ Chris Toffales

   

    Chris Toffales, Manager

/s/ Chris Toffales

Chris Toffales